                Case 1:08-cr-00789-RJS Document 412 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                      No. 08-cr-789-1 (RJS)
                                                                         ORDER
 ROBERTO SANCHEZ,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On April 15, 2020, the Court ordered the government to file a letter by Wednesday, April 22, 2020

setting forth its position on Defendant’s pro se motion for compassionate release from custody. (Doc. No.

407.) Defendant, now represented by counsel, submitted a letter supplement to his motion on April 20,

2020. (Doc. No. 411.) IT IS HEREBY ORDERED THAT the government shall also respond to

Defendant’s letter supplement in its submission.

SO ORDERED.

Dated:           April 21, 2020
                 New York, New York


                                                     RICHARD
                                                     RI
                                                     R ICHARD  D JJ. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
